  
 

UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF NEW YORK Sép a |
- xX Se O Dare. u
IN RE TERRORIST ATTACKS : a ° lap A
ON SEPTEMBER 11, 2001 : 03 MDL 1570(GBD)(SN) 7 ="
X

 

This Document Relates to:
Hoglan, et al. v. Iran, et al.
1:11-cv-07550 (GBD)(SN)

*RRE2ESED ORDER AUTHORIZING SERVICE OF WRITS OF EXECUTION
BY PRIVATE PROCESS SERVER
After having read and considered the the Hoglan Plaintiffs’ Motion to Serve Writs of

Execution By Private Process Server, and the accompanying Memorandum of Law, the Court

finds as follows:

1. The Hoglan Plaintiffs are representatives of Decedents’ Estates and individual family
members of such Decedents in the above-captioned case and are holders of judgments
issued by this Court against the Islamic Republic of Iran (“Iran”) and fifteen additional
Defendants, one of which is the Central Bank of Iran, aka Bank Markazi. Hoglan, etal.
v. the Islamic Republic of Iran, et al., 1:11-cv-07550 (GBD)(SN) (S.D.N.Y.), Hoglan
Doc. No. 178 dated October 31, 2016; restated Hoglan Doc. No. 241, dated February 26,
2018.

2. This Court authorized Plaintiffs to execute their Judgments pursuant to 28 U.S.C. §
1610(c). Hoglan Doc. No. 325, dated March 19, 2020. The Court specifically authorized
the Hoglan Plaintiffs to execute their Judgments in the Southern District of New York
against Bank Markazi assets held by Clearstream Banking S.A. Hoglan Doc. No. 333,

dated April 7, 2020.

 
Case 1:03-md-01570-GBD-SN Document 6439 Filed 09/08/20 Page 2 of 4

This Court authorized the Hoglan Plaintiffs to issue restraining notices specifically on
Clearstream Banking, S.A., pursuant to New York Consolidated Laws, Civil Practice
Law and Rules - CVP § 5222. Hoglan Doc. No. 333, dated April 7, 2020.

On April 27, 2020, the Clerk for the United States District Court for the Southern District
of New York, under seal of this Court, issued a writ of execution upon Clearstream
Banking, S.A., pursuant to NY CPLR 5225. The writ of execution was entered on the
Hoglan docket (without a corresponding docket number) on April 27, 2020 (“Writ of
Execution’).

The Writ of Execution issued by this Court directs the Office of the United States
Marshal for the Southern District of New York (“SDNY Marshal Service’) to enforce
and satisfy a judgment for payment of money pursuant to Rule 69 of the Federal Rules of
Civil Procedure.

As a result of COVID-19-related precautions, the SDNY Marshal Service has not been,
and is not presently, serving process of any kind, including writs of execution, until
further notice, and there is no estimate of when the SDNY Marshal Service will resume
such service. See Standing Order M10-468 (March 13, 2020) (suspending service of
summons until further order of the court lifts the suspension).

Fed. R. Civ. P. 4.1(a) authorizes a court to “specially appoint[ |” someone other than “a
United States marshal or deputy marshal” to serve process. Rule 4.1 gives courts the
authority to appoint a process server retained by the Hoglan Plaintiffs to serve writs of
execution. Lation v. Fetner Properties, 17-cv-3276, 2019 WL 1614691 at *3-4
(S.D.N.Y. April 16, 2019) (appointing a process server to serve a writ of execution when

the SDNY Marshal Service was unavailable during a government shutdown).

 
 

10.

Il.

12.

Case 1:03-md-01570-GBD-SN Document 6439 Filed 09/08/20 Page 3 of 4

Under the circumstances described above, the Hoglan Plaintiffs ask the Court to appoint
Classic Legal Support Services, Inc., a private process server retained by the Hoglan
Plaintiffs, at their own cost, to serve the Writ of Execution, any new, additional, or
reissued writs of execution, and any documents related to such writs until the SDNY
Marshall Service once again begins serving process.
On March 20, 2020, New York Governor Andrew Cuomo issued an Executive Order for
the “Continuing Temporary Suspension and Modification of Laws Relating to the
Disaster Emergency.” Executive Order 202.8 (“NY E.O. 202.8”). NY E.O. 202.8 was
issued as part of the State of New York’s response to the COVID-19 pandemic. Among
other things, NY E.O. 202.8 tolled:
any specific time limit for the commencement, filing, or service of any legal
action, notice, motion, or other process or proceeding, as prescribed by the

procedural laws of the state, including but not limited to the criminal procedure
law, the family court act, the civil practice law and rules, the court of claims act,

the surrogate’s court procedure act, and the uniform court acts, or by any other
statute, local law, ordinance, order, rule, or regulation, or part thereof, is hereby
tolled from the date of this executive order until April 19, 2020.
In a series of additional Executive Orders, Governor Cuomo has extended the tolling
period until September 4, 2020. See NY E.O. 202.14, 202.38. 202.48, 202.55.
Classic Legal Support Services, Inc. is located at 475 Park Avenue South, 18" Floor,
New York, New York, 10016.
The Hoglan Plaintiffs have stated that they will bear the entire cost to retain Classic Legal

Support Services, Inc.

WHEREFORE, and in light of the foregoing and for good cause shown, the Hoglan

Plaintiffs’ Motion to Serve Writs of Execution By Private Process Server, authorizing the Hoglan

Plaintiffs to retain an alternative, private process server to serve both the April 27, 2020 writ of
 

Case 1:03-md-01570-GBD-SN Document 6439 Filed 09/08/20 Page 4 of 4

execution and any reissued writ of execution on Clearstream Banking S.A., together with any
other related papers, until such time as the United States SDNY Marshal Service resumes serving
writs of execution and clears its backlog of service and other courthouse obligations, is
GRANTED.

IT IS FURTHER ORDERED that the Hoglan Plaintffs are authorized to serve both the
writ of execution issued on April 27, 2020 and any reissued writ of execution on Clearstream
Banking, S.A., at the Hoglan Plaintiffs’ own expense, by the private process server Classic Legal
Support Services, Inc., located at 475 Park Avenue South, 18 Floor, New York, New York,
10016, which is hereby appointed pursuant to Rule 4.1, Fed. R. Civ. P., to serve any and all writs
of execution and associated documents in this matter until such time as the U.S. Marshal Service
resumes serving writs of execution and clears any existing backlog of service obligations or other

courthouse duties.

 

SO ORDERED.
" 2 ~ 4 0
Date: _ SEP 0 8 2020 995 encae. 6. Dove
New York, NY ORGE. DANIELS

ITED-STATES DISTRICT JUDGE
